MEMORANDUM**
Antelmo Rodriguez-Partida appeals his gmlty-plea conviction and concurrent 37-month sentences imposed for transporting illegal aliens, in violation of 8 U.S.C. § 1324(a)(l)(A)(ii), and illegally reentering the United States following deportation, in violation of 8 U.S.C. § 1326. Rodriguez-Partida’s attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Rodriguez-Partida has not filed a pro se supplemental brief.
Our review of the Anders brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *574courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.